Citation Nr: 1143753	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-30 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from April 2002 through April 2007 in the U.S. Marine Corps, as well as subsequent service in the U.S. Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for right knee (PFS).  

The Board also notes that the appealed claim has been broadened to include to all right knee conditions, rather than simply PFS (patellofemoral syndrome), based on the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The rationale behind Clemons is applicable here and the issue on appeal is as stated on the first page, encompassing all right knee conditions. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he injured his right knee during service, and that since then he continues to experience intermittent right knee pain.  

Service treatment records (STRs) show that in May 2002, the Veteran was seen for a new complaint of right knee pain for two days.  It was noted that this pain was from the confidence course, and that during the rope climb he felt dull progressive pain in the right knee.  The diagnosis was PFPS.  Thereafter, he reported for physical therapy and it was noted that he was "7 days post trauma fall from cargo net".  The assessment was post-trauma, right knee.  In a post-deployment health assessment, completed in July 2006, the Veteran responded "yes" to having "swollen, stiff or painful joints" during this deployment.  In December 2006, he was seen for a one week history of right knee pain.  It was noted that he was running mock PRT the week prior, and afterwards felt right lateral knee pain.  He denied trauma or previous injury, and the pain was located in the lateral knee without radiation.  The assessment was knee sprain, lateral collateral ligament.  

On VA examination in June 2007, the examiner noted that the STRs were reviewed, and indicated that the Veteran's medical history regarding his right knee included being seen one time in December 2006, complaining of right knee pain for about one week.  He had not been seen since that time for medical care for his knee, and reported his knee was getting better, but that he still had some painful flare-ups of about two or three times per week.  He reported that when he was first seen for his right knee pain, the pain was on a daily regular basis.  An x-ray of the right knee was negative.  The diagnoses included resolving sprain of the right collateral ligament, with normal knee examination.  The examiner opined that it sounded as thought this was resolving and should completely do so over the next few months, and the examiner did not consider this to be a chronic ongoing problem.  

In his notice of disagreement, submitted in November 2007, and in his substantive appeal (VA Form 9) submitted in August 2008, the Veteran essentially indicated that he has had ongoing right knee pain since service.  He reported his right knee became painful towards the end of the day, after he was working all day, and that heavy lifting, running, jogging, walking far distances, and other activities aggravated the injury.  He continued to use the Ace bandage given to him by the Navy Doctor, when it was needed, which was usually once or two a month.  He reported he had to ice his knee after long, hard days at work.  He was limited in doing construction duties because when his knee starting hurting, he did not like to put pressure on it by kneeling on the floor.  In August 2008, he indicated that the reason he did not seek treatment for his knee was because by the time he made an appointment to be seen, his knee was fine.  He reported having knee pain a few times a month, and that the pain would start late in the day.  

The Board acknowledges that the VA examiner in June 2007 essentially opined that the Veteran's right knee disability was resolving, and should have resolved completely in a few months.  However, in the VA examination report, although the examiner indicated that his STRs had been reviewed, the examiner only noted that the Veteran was treated for his right knee in 2006, and did not note that he was also was treated for right knee pain on a second occasion in service - in 2002, when the diagnosis was PFPS.  Moreover, the Veteran's statements made after the VA suggest that his right knee pain, although intermittent, is still ongoing.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, in considering the record in the light most favorable to the Veteran, the Board finds it necessary to afford the Veteran another VA medical examination regarding the probable etiology of any current right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Moreover, in the report, the VA examiner must acknowledge and discuss the Veteran's report of a continuity of right knee pain and other related symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received regarding his right knee.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current right knee disability.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the claims folder has been reviewed.  

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current right knee disability had an onset in or is causally related to the Veteran's active service (wherein he was treated for right knee pain on two occasions - in 2002 and 2006); or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).  

b. In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's right knee pain in service as well as continuity of symptoms since service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated.

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

